DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 1-6, 9, 11, 13, 15-16, 18-19, 23, 25, 37-39, 43-45, 49, 52-55, 59-60, 62, 64 are currently pending in the application. 
Applicant’s election of group 2 encompassing claims 43-45, 59, 60 in the reply filed on 06-03-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, 9, 11, 13, 15-16, 18-19, 23, 25, 37-39, 52-55, 62, 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06-03-2022.
	Claims 43-45, 59, 60 are examined on the merits below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 43-45, 59, 60 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 43 which references claim 1 does not require a host cell comprising the fusion protein of claim 1 (requires only a nucleic acid) necessarily. Claims 44 and 45 do not require the host cell of claim 1 only a vector encoding a fusion protein and antigen binding protein. Claim 59 does not require a host cell or a chimeric antigen receptor only a fusion protein as encoded by the reference sequences 6 or 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 43, 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Greenberg et al. (WO1994022914)(Of record) as evidenced by Gillis et al (Nature Volume 268, 14 July 1977 pp 154-156) and Nelson et al (Nature Volume 369, 26 May 1994,  p333-336). Instant claim 43  claims a host cell comprising a nucleic acid molecule encoding a fusion protein and an antigen binding protein. The fusion protein as described in claim 1 comprises an extracellular cytokine binding domain, a transmembrane domain, and an intracellular signalling domain derived from an IL-2 receptor component. The antigen binding protein is a TCR or a CAR specific for a cancer antigen. In regards to instant claim 43, the disclosure of Greenberg describes host cells (CTLL2 cells, p21 9-23) which comprise a nucleic acid encoding a fusion protein comprised of a extracellular portion of a cytokine receptor the GM-CSF beta chain fused to the transmembrane and intracellular domains of the IL-2 receptor Beta chain (figure 6, GMbeta /2beta ) or alternatively the GM-CSF alpha chain fused to the IL-2 receptor gamma chain transmembrane and intracellular signalling domain (figure 6, GMalpha/2gamma). CTLL-2 cells are a mouse cell line characterized in the disclosure of Gillis and Smith as a tumor specific cell line and therefore expresses a native endogenous T cell receptor specific for a tumor (cancer) antigen (figure 3). Thus, the transfected host cell CTLL-2 T cells of Greenberg comprise the requisite polynucleotide encoding a cancer specific TCR for example and a chimeric cytokine receptor fusion protein.   In regards to the claim 59 as described below, the disclosure of Nelson is referenced by Greenberg (p11, 9-32) as describing the protocol followed deriving the fusion molecules of the invention. Therefore, as described below the disclosure of Nelson as referenced by Greenberg anticipates or alternatively makes obvious the disclosed fusion protein sequences and nucleotide sequences encoding them. 
	Claims 43 , 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Evans et al (Human Gene Therapy 10:1941-1951; August 10, 1999)(of Record) as evidenced by Nelson et al (Nature Volume 369, 26 May 1994,  p333-336) and by Gillis et al (Nature Volume 268, 14 July 1977 pp 154-156). In regards to the claims 43,  the disclosure of Evans describes the production of viral vectors which comprise a singular polynucleotide as illustrated in the figure 1 which comprises a bi-cistronic polynucleotide retroviral construct encoding two separate protein molecules, separated by an internal ribosome entry site sequence (IRES). The two unique protein molecules encoded as illustrated in figure 1 are A:GM-CSFRBeta/IL-2RBeta and B:GM-CSFRalpha/IL-2Rgamma fusion molecules.  The disclosure of Evans further utilizes the retroviral vectors (as in claim 44) produced to transduce CTLL-2 cells, a cell line which comprises a nucleotide sequence encoding a TCR directed to tumor cells (as evidenced by Gillis), thus an antigen receptor directed to a cancer antigen. With respect to the claim 59 and SEQ ID NO: 6, the disclosure of Nelson et al describes that the nucleic acid sequence encoding the chimeric fusion protein was derived as a fusion of sequences derived from the cDNA sequences of human GM-CSF receptors Alpha and Beta, and the cDNA of human IL-2 receptor Beta chain and gamma chain cDNA. The reference of Evans cites the reference of Nelson as a source of materials regarding the construction of the fusion proteins of figures 1 (Evans and Nelson) (Evans p1942, materials and methods, Nelson p334, figure 1). The reference of Nelson (figure 1,methods), which includes authors in common with the instant application, describes that the extracellular region of human GM-CSFRbeta derived from cDNA was fused exactly to the transmembrane and intracellular domains of the IL2Rbeta chain. Likewise, the GM-CSFRalpha extracellular domain was fused exactly to the transmembrane and intracellular domain of the IL2Rgamma chain cDNA. The nucleotide sequences are thus derived (Nelson) and provided as a bicistronic vector for delivery and subsequent  translation to the requisite fusion proteins (Evans), comprised in a cell line (CTLL2-Gillis) which also comprises a native TCR which binds to an antigen. Therefore, when SEQ ID NO: 6 and SEQ ID NO:7 are compared to the reference sequences in the NCBI database (BLAST), the sequences are found to be fusion nucleic acid constructs, 5’ to 3’ an identical match to the nucleotide sequence that would be constructed by the protocol as described in the disclosure of Evans/Nelson. Therefore, one would inherently arrive at SEQ ID NO: 6 with respect to cDNA as derived from mRNA of the human cells and as utilized in the protocol of Evans/Nelson. (see attached BLAST alignments SEQ ID NO:6 for example). Alternatively, it would be obvious to utilize the known mRNA sequences derived from public databases, sourced from native human cells, to encode for the claimed fusion nucleotides encoding the described fusion proteins as these sequences are known to function as required for translation of the encoded amino acid sequences. One of ordinary skill in the art would be aware of the utility of using such sequences as standard procedures used in the art. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43, 44 and 45, 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Evans as evidenced by Nelson and further in view of Jensen et al (WO2013123061A1)(Of Record). The disclosure of Evans et al describes the limitations of nucleic acid encoding fusion protein, in host cell delivered through use of a retroviral vector as described for the rejections of claims 43 and 59 above. As described above the disclosure of Evans further describes that the polynucleotide of the invention may be encoded in a retroviral vector which comprises both of the complete fusion cytokine receptor elements in the same polynucleotide separated by an IRES for the production of two separate distinct fusion proteins (figure 1). In the instance of SEQ ID NO:6 as comprised in a vector or a host cell, the disclosure of Evans referencing Nelson (figure 1 methods) would inherently utilize a nucleic acid sequence encoding the fusion proteins as are instantly claimed through derivatization from naturally occurring human messenger RNA source materials. This derivatization would be obvious to one of ordinary skill in the art and results in a nucleic acid sequence at least 80% identical to those of SEQ ID NO: 6 or SEQ ID NO: 7 which encodes the fusion proteins of claim 1, as a naturally flowing result. In regards to the claims 44 and 45 the disclosure of Evans describes that the use of the chimeric cytokine receptors (fusion proteins) in antigen specific CD8+ T cells has the potential to increase the circulating half-life and long-term survival  and therefore efficacy of said T cells in in-vivo treatment methods through autocrine mechanisms afforded by the chimeric cytokine receptor. The disclosure of Evans does not particularly describe that the vector comprising the chimeric cytokine receptors may also include an additional polynucleotide sequence which encodes the antigen binding protein (TCR or CAR as in claim 1). The disclosure of Jensen describes bi-specific chimeric antigen receptors (antigen binding protein), which are co-expressed with a therapeutic control (abstract). One such therapeutic control mechanism described by Jensen is the use of a chimeric cytokine receptor (p26, 6-16). Jensen further describes that methods to achieve co-expression of the CAR molecule and the therapeutic control mechanism is the use of a polynucleotide encoding the proteins which comprises an IRES nucleotide sequence, as above leading to distinct translation of two separate proteins from a single polynucleotide (p9, 21-34)(p10, 1-17). Vectors which may be utilized to incorporate the polynucleotides of Jensen may be retroviral or lentiviral vectors among others (p12, 5-12). Just as the disclosure of Evans describes the use of chimeric cytokine receptors to improve the efficacy of antigen specific cytotoxic T cells, the disclosure of Jensen describes that T cells which comprise an antigen specific CAR and chimeric cytokine receptors are engineered to have the ability to improve the survival, persistence and in-vivo engraftment of cytotoxic T cells (p47, 5-12)(p29,25-33). Thus, considering the disclosure of Evans which describes the chimeric cytokine receptor complexes as described above it would be obvious to incorporate such a cytokine receptor complex in a vector with a polynucleotide encoding the CAR of Jensen as well. The multi-cistronic vector, with encoding nucleotide sequences linked by IRES sequences would result in a single vector encoding for multiple unique fusion proteins thus simplifying the production and delivery of the nucleotide sequences to the target T cell population for instance. T cells thus targeted would be more likely to persist in-vivo as described by both Jensen and Evans, leading to improved therapeutic efficacy directed to cells expressing the antigen targeted by the CAR molecule.
With respect to claim 60, as described above the disclosure of Evans discloses chimeric cytokine receptors of the instant invention, and also describes that in the case of extracellular receptor systems comprised of multiple signalling chain components the two components may be linked together on a single polynucleotide, separated by an IRES sequence. As described above the disclosure of Jensen further makes obvious the inclusion of an additional “antigen receptor” such as a bispecific chimeric antigen receptor for the purposes described for claims 44, 45.   
Conclusion
	Summary: No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644    

/AMY E JUEDES/Primary Examiner, Art Unit 1644